131 S.W.3d 845 (2004)
STATE of Missouri, Respondent,
v.
John FROST, Appellant.
No. ED 82654.
Missouri Court of Appeals, Eastern District, Division Four.
April 6, 2004.
Lisa M. Stroup, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Charnette D. Douglass, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., LAWRENCE G. CRAHAN, J., PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
John Frost ("Frost") appeals from the trial court's judgment entered upon his convictions by a jury in the Circuit Court of the City of St. Louis of one count of murder in the first degree, in violation of Section 565.020, RSMo 2000, one count of robbery in the first degree, in violation of Section 569.020, RSMo 2000, and two counts of armed criminal action, in violation of Section 571.015, RSMo 2000. Frost was sentenced to two terms of life imprisonment for the murder and robbery counts, and a thirty-year term of imprisonment for each count of armed criminal action.
In his only point on appeal, Frost argues the trial court abused its discretion in failing to grant a mistrial when the prosecutor elicited on cross-examination of Frost that his two prior convictions for unlawful use of a weapon were for concealing .38 caliber pistols, the same caliber pistol that was used to kill the victim in the case at hand.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 30.25(b).